DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 16, and 20 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing
 […]
generating […]:
a mind state alignment measure indicating the subject’s current mind state,
a body state alignment measure indicating the subject’s body state, and
a mind-body synergy measure correlated with a voluntary muscle contraction measure that meets or exceeds a threshold muscle contraction condition, and which is temporally associated with each of the mind statement alignment measure satisfying a mind state alignment condition and each of the body state alignment measure satisfying a body state alignment condition; and 
[…] during the treatment session […] adaptively transition presenting to the subject…measures:
a set of functional development activity sequence for the subject to perform…activity performance to improve recovery of the subject,
mind state training exercises…target mind state, and
body state training exercises…target body state.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., embodying an abstract idea in software executing on a computer such that the software executes in “real time”, sensing devices that attach to the subject, display devices, a visual interface, and/or processing resources these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., embodying an abstract idea in software executing on a computer such that the software executes in “real time”, sensing devices, display devices, a visual interface, and/or processing resources these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2A in Applicant’s specification.

Response to Arguments
	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    241
    689
    media_image1.png
    Greyscale


Applicant’s arguments are unpersuasive.  Applicant’s claims can also be characterized as being directed to a computerized method of teaching human subjects and such subject matter has been held by the CAFC to be patent ineligible as a method of organizing human activity in, e.g., In re Noble Systems Corporation (non-precedential).

Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    453
    709
    media_image2.png
    Greyscale


Applicant’s arguments are unpersuasive.  Applicant does not, in fact, claim that its process make any determination every, e.g., 100 milliseconds nor is there any disclosure in Applicant’s specification that the process must be performed with that speed.  Moreover, even if this feature were claimed or disclosed the fact that Applicant’s claimed abstract idea can be performed faster and thereby, arguably, more effectively by embodying that abstract idea in generic computer software and executing that software on a generic does not render patent eligible subject matter.  See, e.g., the CAFC’s decision in In re Bancorp Services, LLC v Sun Life Assurance, slip. op. at page 21.  Furthermore, processes similar to Applicant’s involving sampling sensor data and providing outputs based on that data in real-time have been held, nonetheless, to be patent ineligible by the CAFC in, e.g., Electric Power Group and University of Florida Research.
Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    242
    694
    media_image3.png
    Greyscale

Applicant’s arguments are unpersuasive.  Patients with “neurologic damage” could comprise any of a constellation of various symptoms of different degrees and is not analogous to the patient diagnosed with schizophrenia that were the subject of Vanda.

Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    242
    694
    media_image3.png
    Greyscale

Applicant’s arguments are unpersuasive.  Patients with “neurologic damage” could comprise any of a constellation of various symptoms of different degrees and is not analogous to the patient diagnosed with schizophrenia that were the subject of Vanda.

Applicant argues on pages 16-17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    84
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    270
    695
    media_image5.png
    Greyscale

Applicant’s arguments are unpersuasive.  Applicant does not specifically claim nor define in its specification what necessarily constitutes “development activity sequence, mind state training exercises and body state training exercises” and there is no reason, therefore, to narrow define their BRI to any specific method of treatment.  What is more, both Vanda and Endo both concern the ingestion or injection of specific pharmaceutical compounds by a human subject and Applicant does not claim or disclose anything analogous to that sort of action having to take place as a result of its claimed process.  Applicant, instead, at best claims certain displays having to appear on a computer screen for the subject to view and certain inputs that the subject may have to make into the computer in response to those displays.  Applicant’s other arguments on pages 17-18 are not persuasive for the same reasons.

Applicant argues on pages 18-19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    158
    684
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    128
    690
    media_image7.png
    Greyscale

Applicant’s arguments are unpersuasive because Applicant fails to accurately cite the holding of Diehr which was that the claimed subject matter was patent eligible because the mathematical equation was claimed in order to drive the output of a rubber press which permanently transformed rubber.  The Court did not hold that by claiming a thermocouple sensor and computer that patent eligible subject matter was claimed.  And clearly since Alice, claiming generic sensors and a computing device to analyze the data gathered from those sensors does not render patent eligible subject matter.  See, e.g., the CAFC’s decisions in Electric Power Group and University of Florida Research in that regard.

Applicant argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image8.png
    312
    691
    media_image8.png
    Greyscale

Applicant’s arguments are unpersuasive because “treating patients with neurological damage or dysfunction” is not necessarily a technical field that involves technological improvements to the extent that it does not necessarily require a particular machine and/or the transformation of any article.  See, e.g., the CAFC’s opinion in Ultramercial in regard to what constitutes a technological improvement.  Furthermore, Applicant’s claimed abstract idea can be performed mentally and/or as a method of organizing human activity and does not require any particular machine and/or the transformation of any article and is not, thereby, a technological improvement.



Applicant argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image9.png
    243
    711
    media_image9.png
    Greyscale

Applicant’s arguments are unpersuasive because the transformation of data from one for to another by embodying an abstract idea in computer code does not make an invention patent-eligible:

    PNG
    media_image10.png
    174
    488
    media_image10.png
    Greyscale

Ultramercial, slip. op., page 13.


Applicant argues on pages 19-20 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image11.png
    85
    685
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    198
    687
    media_image12.png
    Greyscale

Applicant’s arguments are unpersuasive because Applicant does not identify which prong of the Mayo test to which its argument applies nor does Applicant cite any legal authority in support of its argument so it is impossible to respond to it. 

Applicant argues on page 20 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image13.png
    274
    712
    media_image13.png
    Greyscale


Applicant’s arguments are unpersuasive because Applicant mis-analyzes the second prong of the Mayo test to the extent that embodying an ostensibly novel and/or non-obvious abstract idea on generic computing and/or sensing devices does not necessarily patent eligible subject matter.  See, e.g., the issued patents (i.e., ostensibly novel and/or non-obvious subject matter) that were invalidated in, e.g., Alice, University of Florida Research, and/or Electric Power Group in this regard.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715